Citation Nr: 1743916	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-13 934	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for asthma, to include as secondary posttraumatic stress disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1991 with a period of active duty for training (ACDUTRA) from June 1980 to October 1980.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was then transferred to the Cheyenne, Wyoming RO.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal was before the Board in July 2016 but was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development has been completed and the appeal is now properly before the Board.


FINDING OF FACT

The Veteran's claimed condition of asthma was not manifest in service; any current diagnosis of asthma is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by May 2009, June 2010, and October 2010 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has been afforded VA examinations in connection with his claim.  The Board finds the November 2010 and July 2015 examinations, and subsequent October 2016 addendum opinion, are adequate for the purposes of determining service connection, as they involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The matter was previously remanded by the Board in July 2016 for further development.  Specifically, the Board directed the AOJ to obtain an addendum medical opinion concerning the etiology of the Veteran's diagnosed asthma.  In addressing the etiology of the Veteran's asthma, the VA physician was instructed to also consider if the Veteran's asthma was caused or aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD).  The required addendum medical opinion was obtained and associated with the claims file in October 2016.  In turn, the Board finds there has been substantial compliance with the July 2016 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Direct Service Connection for Asthma

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  While not dispositive of the issue, the Board may consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran has a current diagnosis of asthma.  Through lay statements and testimony, the Veteran indicates that her asthma onset during her period active service.  Specifically, the Veteran asserts that her current asthma began to manifest during her last few years of service with the United States Army National Guard.  The Veteran's medical treatment records establish an initial diagnosis of Asthma in January 1999.  In a July 2015 VA respiratory examination, a VA medical physician addressed potential direct service connection of the Veteran's asthma by stating: 

The Veteran's service treatment records do not establish diagnosis or treatment history of asthma while in service.  The Veteran's October 2000 Report of Medical History does cite a medical condition of asthma which was resolved with the use of Maxair and Asmacort inhalers.  However, the service treatment records do not include a line of duty form that shows that the condition of asthma was related to service.  

A review of the VA medical records shows that she was first seen at the Cheyenne [Veteran's Affairs Medical Center] on January 11, 1999 to establish as a patient and to obtain medications.  She was initially seen by a medical provider on 05/14/1999 and had a stated history of asthma at that time...

The next time that she is seen for asthma is on 07/06/2001 and with that visit she is requesting medication refill for her stated history of exercise induced asthma.  She is not referred to a pulmonologist until November 2010.  In December 2010, she is evaluated by [a physician] and diagnosed with chronic persistent asthma.  As there is no association between active duty military time with the [United States Army National Guard] and the onset of asthma, it is less likely than not that the asthma was incurred in or caused by military service.

A VA addendum medical opinion further addressed the issue of direct service connection, stating: 

A review of the pulmonary consult that was done in November 2010 shows that this [V]eteran was born 2 months prematurely and was exposed to second hand smoke while she was growing up (others smoking in the house).

Children who are born prematurely are at higher risk for developing respiratory conditions such as asthma. This finding has been known for decades as it was documented in The Journal of Pediatrics 1993 Aug;123(2):223-9.

Children who are exposed to second hand smoke are three time more likely to develop asthma as noted by multiple publications from the [Center for Disease Control].
It is at least as likely as not that this veteran was predisposed to develop asthma based on her history prior to military service.  The asthma was not caused by or aggravated beyond its natural progression by military service.

The Board finds the VA examiners' well-reasoned opinions to have substantial probative value.

The Veteran asserts through lay statements and testimony that her current asthma is related to her active duty service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., shortness of breath and tightening in the chest; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

With regard to the specific issue in this case, whether her current asthma is related to her active duty service, falls outside the realm of knowledge of the Veteran in this case.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's asthma requires medical inquiry into internal biological and anatomical processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the expertise, training or skills needed to make such a determination.  Although competent to describe her symptoms, she is not competent to determine the cause of her current disability.  As a result, the probative value of her lay assertions is low, and is outweighed by the rationales provided by the VA medical examiners.  

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that her currently diagnosed asthma is etiologically related to her active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's asthma.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

Secondary Service Connection for Asthma

The Veteran also seeks entitlement to secondary service connection for asthma caused or aggravated by the Veteran's service-connected PTSD. 

In the present case, in order to warrant entitlement to secondary service connection, the Veteran needs to establish that her current disability, asthma, was caused or aggravated by the Veteran's service-connected disability, PTSD.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, (1995).

Through lay statements and testimony, the Veteran has asserted that in times of heightened stress she experienced trouble breathing and would need to take her asthma inhaler to control her breathing.  Consequently, the Veteran maintains that her service-connected PTSD either caused or aggravated her current asthma.

In an October 2016 addendum opinion, a VA medical physician discussed the Veteran's PTSD and its effect on her asthma.  The VA examiner noted:

Asthma is a condition of airway obstruction. This is a biomechanical problem.  This [V]eteran has also been diagnosed with mental health conditions including bipolar affective disorder, PTSD, anxiety disorder, major depressive disorder, mood disorder and dysthymic disorder.

Some of these disorders can present with symptoms of shortness of breath.  The feeling of being short of breath that is associated with any of these mental health conditions is a symptom of the mental health condition, but it does not cause actual airway obstruction. Although the symptoms of the medical and mental health conditions can overlap, it does not mean that the airway obstruction of asthma has been worsened or aggravated beyond its natural progression.

The Board acknowledges that the Veteran asserts her current asthma was caused or aggravated by her service-connected PTSD.  However, as explained above, the Veteran in this case is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  Kahana, 24 Vet. App. 428.  Her own lay assertions cannot constitute evidence upon which to grant the claim for service connection.  See Davidson, 581 F.3d 1313; see also Latham, 7 Vet. App. at 365.  Accordingly, the Board assigns little probative value to the Veteran's assertions of the etiology of her asthma.

The VA examiner's opinion is more probative than the other evidence of record. The Board concludes that the preponderance of the evidence is against the claim for entitlement to secondary service connection for the Veteran's asthma. The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.


ORDER

Entitlement to service connection asthma is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


